Citation Nr: 0900548	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1980 and from May 1981 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to Chapter 30 education benefits.  

In November 2008, a Central Office hearing was held before 
the undersigned.  At that time, the veteran submitted 
additional evidence with a waiver of RO consideration.  


FINDINGS OF FACT

The veteran was commissioned as an officer in the United 
States Navy in 1981, after graduating from the United States 
Naval Academy; service needed to establish Montgomery GI Bill 
(MGIB) entitlement was not completed prior to this date.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under 
the MGIB are not met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 21.7040, 21.7042, 21.7044, 21.7045 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2008).  The Board notes, 
however, that there are instances in which the VCAA was found 
to be inapplicable to claims for benefits administered 
outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Chapter 
51, Title 38, United States Code (i.e., the laws changed by 
VCAA)).  In this case, the veteran is seeking benefits under 
Chapter 30.  Additionally, as will be explained below, under 
the circumstances of this case there is no legal basis upon 
which the claimed benefits may be awarded and the veteran's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534 (2002).

II. Analysis

Information in the claims folder shows that the veteran 
enlisted in the Navy and served on active duty from October 
1974 to July 1977 when he entered the United States Naval 
Academy.  He graduated in May 1981 and received his 
commission.  He served on active duty until retirement in 
2004.  

The veteran contends that he is entitled to benefits pursuant 
to the MGIB based on his enlisted service prior to admission 
to the Naval Academy.  He contends that he received his 
commission after becoming eligible for benefits.  In his VA 
Form 9, he argued that VA's interpretation that duty after 
June 30, 1985 be eligible or pre-commissioned service is 
wrong.  At the hearing, the veteran reiterated that he was 
claiming benefits under Chapter 30 based on his eligible 
Chapter 34 service.

Under the legal criteria governing basic eligibility for 
Chapter 30 educational assistance benefits, an individual may 
establish eligibility for basic educational assistance under 
Chapter 30 if he was eligible for educational assistance 
under Chapter 34 as of December 31, 1989, in addition to 
certain other criteria.  See 38 U.S.C.A. § 3011(a)(1) (West 
2002 & Supp. 2007); 38 C.F.R. § 21.7040 (2008).  At the 
outset, the Board notes that VA has conceded that the veteran 
has the required active duty service to establish Chapter 34 
eligibility.  

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a service-
connected disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 C.F.R. § 21.7044(a) 
(2008).  

Eligibility for Chapter 30 educational assistance benefits, 
however, is precluded for an individual who, after December 
31, 1976, receives a commission as an officer in the Armed 
Forces upon graduation from a service academy, including the 
United States Naval Academy.  38 C.F.R. § 21.7044(c)(1)(ii).  
An exception to this restriction is outlined in 38 C.F.R. § 
21.7044(d), which provides that eligibility for Chapter 30 
benefits is not precluded for veterans who met the 
requirements for Chapter 30 educational assistance under 38 
C.F.R. § 21.7044(a) prior to being commissioned as an 
officer.

The Board is sympathetic to the veteran's contentions that he 
should be eligible for benefits based on his enlisted service 
prior to receiving his commission.  However, this issue has 
been previously raised in the VA adjudication system and 
addressed by General Counsel.  VAOPGCPREC 14-99 held the 
following:

As provided by 38 C.F.R. § 21.7042(f)(3), 
an individual who has met all the 
military service requirements to become 
entitled to MGIB benefits, as set forth 
in 38 U.S.C. § 3011(a)(1)(A) or 
§ 3012(a)(1)(A), and who subsequently 
graduates from a military academy and is 
commissioned an officer in the Armed 
Forces is not barred by 38 U.S.C. 
§ 3011(c)(2) or § 3012(d)(2) from 
receiving the vested MGIB benefits.  
However, if an individual is commissioned 
upon graduating from a military academy 
after December 31, 1976, and before 
completing the military service needed to 
establish MGIB entitlement, that 
individual is disqualified by section 
3011(c)(2) and section 3012(d)(2) from 
MGIB eligibility.  

The issue was also addressed by the United States Court of 
Appeals for Veterans Claims (Court) in a case very similar to 
this one, where a retired officer had enlisted service prior 
to entering a service academy.  The Court noted that on its 
face, the exception of § 21.7044(d) seemingly could not apply 
to Chapter 34 converters.  After review of the law and 
regulations governing the situation, the Court upheld the 
VA's interpretation of the law as barring the payment of 
education benefits to such claimants.  Burton v. Nicholson, 
19 Vet. App. 249 (2005).   

In this case, the veteran was commissioned as a naval officer 
in 1981, after graduating from the Naval Academy.  Thus, he 
is barred from eligibility for Chapter 30 educational 
assistance benefits unless he met the requirements for 
educational assistance under 38 C.F.R. § 21.7044(a) prior to 
his commission in 1981.  38 C.F.R. § 21.7044(d) (2008).

Unfortunately, considering the circumstances of the veteran's 
service, it is clear that the exception is not for 
application.  That is, in order to qualify, the veteran would 
have had to have remaining Chapter 34 entitlement as of 
December 1989 and have been on active duty at any time 
between October 19, 1984, to July 1, 1985, and complete the 
remainder of the specified service requirements all before 
receiving his commission.  Unfortunately, this was not 
possible as the veteran's commission was received in 1981.  
Consequently, the general rule applies and the veteran is 
precluded from establishing basic eligibility for Chapter 30 
benefits.  

The Board observes that an individual who fails to meet the 
eligibility requirements found in § 21.7042 or § 21.7044 
nevertheless will be eligible for educational assistance if 
he meets certain requirements in 38 C.F.R. § 21.7045 
(Eligibility based on involuntary separation, voluntary 
separation, or participation in the Post-Vietnam Era 
Veterans' Educational Assistance Program).  There is no 
suggestion in the record, nor does the veteran contend, that 
this provision is for application.  The Board notes that 
there is no indication that the veteran was involuntarily 
separated or that he received voluntary separation 
incentives.  His DD Form 214 indicates that he retired after 
having achieved "sufficient service for retirement."

The Board appreciates the veteran's long service on behalf of 
his country, and his sincere belief in his eligibility for 
educational assistance.  However, based on the foregoing, the 
Board finds that the evidence fails to establish that the 
veteran is eligible for educational assistance benefits under 
Chapter 30.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.   See 
Sabonis, supra.


ORDER

Eligibility for educational assistance under Chapter 30, 
Title 38, United States Code, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


